Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/19 and 1/2/21 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strong (U.S. Patent Publication 2018/0316691) in view of Hunt (U.S. Patent Publication 2017/0078286; from the IDS of 1/2/21).

Regarding claim 1:
Strong discloses a computing apparatus to provide endpoint detect and response (EDR) filtering to an enterprise (e.g. Abstract, and paragraphs 0069 & 0080), comprising: a processor and memory (paragraph 0020); a network interface (Ibid); a 
	Strong does not explicitly disclose wherein the hash(es) used by that invention are specifically for the purpose of determining that the EDR record is uncommon in context of the enterprise.  However, Hunt discloses a related invention for detecting changes in a network endpoint (e.g. a website) wherein this limitation is taught (e.g. paragraphs 0121-0128).  It would have been obvious prior to the effective filing date of the instant invention to use Strong’s hashes to detect if the EDR record is uncommon in the context of the enterprise [i.e. has changed significantly since last observed], as doing so was a known option within the grasp of a person of ordinary skill not just for detecting hostile changes indicative of a malicious attack (e.g. phishing schemes: see Hunt at paragraph 0104) but also could detect alternative modifications that would require attention such as modifications for copyrighted or offensive content (Hunt, paragraphs 0105-0107).



Regarding claim 3:	The combination further discloses wherein the interface comprises a user interface for a human security expert (Strong: paragraph 0076, & Figure 4).

Regarding claim 4:	The combination further discloses wherein the user interface comprises controls for the human security expert to adjust a sensitivity of determining that the EDR record is uncommon in context of the enterprise (Strong, Ibid).

Regarding claim 5:
The combination further discloses wherein the interface comprises an interface to a cooperative human/machine analysis operation within the SOC (Strong, paragraph 0070).

Regarding claim 6:	The combination further discloses wherein the hash comprises a MinHash algorithm (Strong, paragraph 0072; Hunt, e.g. paragraphs 0028-0030).



Regarding claim 8:	The combination further discloses wherein the token is a space (Hunt, Ibid).
Regarding claim 9:	The combination further discloses wherein applying the MinHash algorithm further comprises assigning a numerical value to each token, and computing an overall signature for the MinHash operation from the numerical values (Hunt, e.g. paragraphs 0088-0090).

Regarding claim 10:	The combination further discloses wherein applying the hash to the record further comprises performing locality-sensitive hashing (LSH) on the EDR record to bucketize a signature of the EDR record (Hunt, e.g. paragraph 0030).

Regarding claim 11:	The combination further discloses wherein the instructions further comprise instructions to apply a machine learning model to the EDR record to determine that the EDR record is uncommon in the context of the enterprise (Strong, paragraph 0070).


Regarding claim 13:	The combination further discloses wherein the instructions further comprise instructions to synthesize a version of the machine learning model, and export the synthesized version to one or more endpoint devices via the network interface (Strong, Ibid).

Regarding claim 14:	The combination further discloses wherein the network protocol is a protocol to connect to a publish/subscribe bus (i.e. for accessing a SQL database: see Strong, paragraph 0037).

Regarding claim 15:
 Strong discloses one or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to: communicatively couple to a network service (paragraph 0020); receive a stream of endpoint detect and response (EDR) records via the network service (paragraphs 0038-0041); select an EDR record for analysis (paragraphs 0067-0069); identify a command line operation of the EDR record (Ibid; see also paragraph 0009); compute a MinHash of the EDR record (paragraph 0072); apply a machine learning commonality model to determine that the 
Strong does not explicitly disclose wherein the minhash(es) used by that invention are specifically for the purpose of determining that the EDR record is uncommon in context of the enterprise.  However, Hunt discloses a related invention for detecting changes in a network endpoint (e.g. a website) wherein this limitation is taught (e.g. paragraphs 0121-0128).  It would have been obvious prior to the effective filing date of the instant invention to use MinHashes to detect if the EDR record is uncommon in the context of the enterprise [i.e. has changed significantly since last observed], as doing so was a known option within the grasp of a person of ordinary skill not just for detecting hostile changes indicative of a malicious attack (e.g. phishing schemes: see Hunt at paragraph 0104) but also could detect alternative modifications that would require attention such as modifications for copyrighted or offensive content (Hunt, paragraphs 0105-0107).

Regarding claim 16:	The combination further discloses wherein the instructions are further to receive from a security operations center (SOC) an indication that the EDR record exhibits malicious or negligent behavior, and associate a malware reputation with the EDR record (Strong, paragraphs 0073-0074).

Regarding claim 17:	The combination further discloses wherein computing the MinHash comprises 

Regarding claim 18:
Strong discloses a method of filtering endpoint detect and response (EDR) records within an enterprise, comprising: communicatively coupling to an enterprise network (paragraphs 0020 & 0034); receiving a stream of endpoint detect and response (EDR) records from a plurality of enterprise endpoint devices via the enterprise network (Ibid, and paragraphs 0038-0041); and applying a machine learning model to determine that the EDR signature marks the EDR record as exhibiting uncommon behavior for the enterprise (paragraph 0070).
Strong does not disclose tokenizing a command line string within an EDR record of the stream of EDR records; assigning a numerical value to each token of the tokenized command line string; computing a MinHash signature for the EDR record from the numerical values; applying locality-sensitive hashing to the EDR record signature to bucketize the EDR signature.  However, Hunt discloses a related invention for detecting changes in a network endpoint (e.g. a website) wherein these limitations are taught: tokenizing a command line string within an EDR record of the stream of EDR records (Hunt, paragraph 0081); assigning a numerical value to each token of the tokenized command line string (Hunt, paragraphs 0088-0090); computing a MinHash signature for the EDR record from the numerical values (Hunt, Ibid); and applying locality-sensitive hashing to the EDR record signature to bucketize the EDR signature (Hunt, paragraph 0030).  It would have been obvious prior to the effective filing date of 

Regarding claim 19:	The combination further discloses receiving from a security operations center (SOC) an indication that the EDR record exhibits malicious or negligent behavior, and associating a malware reputation with the EDR record (Strong, paragraphs 0073-0074).

Regarding claim 20:	The combination further discloses detecting an additional EDR record with a signature that identifies the additional EDR record as being similar to the EDR record of the stream of EDR records, and assigning to the additional EDR record a reputation of being suspicious or malicious (Strong, Ibid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2010/0125594 (Li).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        1/15/2022